DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Allowable Subject Matter

Claims 1-20 are allowed.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

	The closet prior art of record to the claimed invention (see e.g. independent claims 1, 8, and 15) is Auradkar (US 2018/0091586).which is directed utilizing the metadata associated with the availability of components within a cluster or Kafka platform resulting in reassignment of partitions. Auradkar does not address metadata with respect to storage contents nor does it address fault domain schemes. Hence albeit Auradkar explicitly teaching leader components, replication, and partitioning with reads and writes (see e.g. Fig. 2A and Fig 2B), the examiner has deemed the steps and/or system novel with an emphasis on hindsight analysis.

	The Examiner has withdrawn the 35 USC 112b rejection from the prior office action (8/31/2020).




Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449